I offer my congratulations to 
Mr. Miguel d’Escoto Brockmann on his election to the 
presidency of the General Assembly at its sixty-third 
session. I can assure him that Nauru will lend its full 
cooperation to him as he leads our work during this 
time. Also, allow me to take this opportunity to 
commend his predecessor, His Excellency Mr. Srgjan 
Kerim, for his leadership of the General Assembly at 
its sixty-second session. 
 I wish to reaffirm Nauru’s commitment and 
abiding faith in the ideals and objectives of the United 
Nations. We declare our support for the Organization’s 
efforts to resolve the multiple humanitarian, peace and 
security and development challenges confronting our 
world today. 
 I am grateful for this opportunity to address the 
Assembly for the first time as President of the Republic 
of Nauru. I took the challenge of the office fully 
cognizant of my responsibilities to the people of 
Nauru. Despite knowing that the road to our economic 
recovery will be slow and painful, I have committed 
my Administration to carrying out its duties based on 
the fundamental principles of democracy, good 
governance and sound socio-economic policies. 
 At the beginning of this decade, Nauru was at the 
brink of total economic collapse. Much has been 
achieved to improve our economy and to address the 
resulting social problems. That has been accomplished 
by implementing a range of fiscal, economic and 
governance reforms. I am happy to say that Nauru 
today has stabilized. We are now at the beginning of a 
rebuilding phase in our history. However, I say this 
with a degree of caution and regard for the fragility of 
our situation. 
 
 
19 08-51839 
 
 In order to secure Nauru’s recovery and to ensure 
rebuilding and development, we will need ongoing 
assistance from our development partners. We need 
coordinated assistance targeted at our priorities and in 
line with our strategies so that we may fulfil our 
promise for a better quality of life for my people.  
 Nauru appreciates the financial and material 
assistance from our development partners, in particular 
Australia, Taiwan, Japan, New Zealand and the 
European Union. We appeal for such cooperation to be 
continued in order to strengthen our nation-building 
efforts. 
 Since assuming office, I have been determined 
that Nauru learn from, and not repeat, the mistakes of 
the past. As a consequence of mismanagement and 
corruption, past Administrations took Nauru from what 
then seemed to be a bright future to standing on the 
brink of collapse. In that process, national reserves and 
assets were all lost, and we have been left with an 
unmanageable burden of domestic and external debt. 
Nauru will only ever be able to service a very small 
portion of that debt if we are to ensure ongoing 
recovery and sustained development. We therefore seek 
the understanding and consideration of those countries 
and institutions to which we owe money and appeal to 
them to allow debt forgiveness or major write-downs. 
At the same time, we are implementing financial, 
legislative and constitutional measures to ensure that 
this never happens again. 
 Our limited human resources capacity, relative to 
the enormity of the tasks yet to be accomplished, is a 
further impediment to our development goals. 
Improving the quality of education in our schools, 
promoting trade and skills training, certifying existing 
skills and encouraging ongoing professional and job-
related development are therefore high priorities for 
my Government. Increasing our human resources 
capacity will not only serve to address the risk to 
sustaining our development, but will increase job 
opportunities for my people, domestically and abroad. 
With unemployment overall estimated above 30 per 
cent, and worse among our youth, labour migration and 
the associated remittances must be seen as part of the 
range of measures to secure Nauru’s recovery and 
future. 
 I appeal to all developed countries with major 
workforce requirements to open up their job 
opportunities, reduce barriers to trade in services and 
promote labour mobility. That can contribute far more 
to the development of small States than many other 
traditional forms of aid. Moreover, such measures can 
be targeted at specific sectors and activities, for fixed 
time periods and with certain conditions. The New 
Zealand and Australian unskilled labour schemes for 
Pacific workers are two prime examples. The United 
States military expansion in Guam provides another 
opportunity for significant development assistance to 
the Pacific. We call on the United States for 
preferential access to those opportunities. That will 
require special trade, labour and immigration 
conditions. 
 We need to build our human resources capacity to 
shift Nauru away from its historical reliance on 
government and public sector employment. Likewise, 
we must develop the private sector in Nauru. We 
encourage foreign direct investment, and we welcome 
assistance in developing diversity and new industries in 
Nauru. My Government is focused on creating the 
environment to encourage and facilitate the growth of 
our private sector. 
 Nauru’s recovery and future development are 
particularly vulnerable to external factors. Pacific 
island developing States are greatly exposed to both 
the food and the energy security crises. Dependence on 
imported foods, our remoteness and rising fuel and 
transport costs have made both food and energy 
security particularly critical issues for our region. 
 That is especially true for Nauru. Consider our 
situation: our island home is fringed by a narrow rim, 
where my people live just a couple of metres above sea 
level. The mining of phosphate on Nauru has left large 
pinnacle rocks covering 80 per cent of the island, 
which prevents agriculture and contributes to 
desertification and drought. 
 Although we place a high priority on the 
production of nutritious traditional staples, arable land 
is just too scarce to achieve a sustainable level of food 
security. The Secretary-General stated in his address 
yesterday (see ) that at this time last year rice 
cost $330 a ton and that today it is now $730. Nauru is 
paying nearly double that. Our imported rice costs us 
$1,340 a ton. Rice and other staples are simply 
becoming unaffordable. Without urgent attention to our 
region, it is estimated that an additional 5 per cent of 
our people will slip into poverty because of high food 
prices. 
  
 
08-51839 20 
 
 We need the world to increase food production. 
That requires investment in training and in 
implementing appropriate farming techniques, together 
with efficient seed and fertilizer distribution. We also 
need increased access to food. That includes reviewing 
trade policies on food aid. 
 The energy crisis is anther significant external 
factor that has an impact on our recovery and the 
security of our future. Nauru already cannot afford the 
cost of the fuel required to provide for all its energy 
needs. As a consequence, my people suffer, with 
scheduled power cuts of up to eight or more hours 
every single day. That has an impact on parents’ ability 
to care for and feed their children. Without power, 
houses have no running water, adding to health and 
sanitation problems. Power shedding limits business 
development and impedes government services and 
productivity. 
 The energy crisis is further disproportionately 
impacting Nauru in terms of transport services. Sea, 
land and air, passenger and freight: all are fast 
becoming unaffordable for my people, further isolating 
our island nation and hindering our sustainable 
development. We need urgent assistance, both to 
develop immediate alternative sources of energy and to 
access economically viable sources of fuel. 
 The current reliance on fossil fuels for energy has 
further particular significance for the Pacific small 
island developing States. It has resulted in emissions 
that are causing sea-level rise and climate change. This 
is not scientific theory: we are experiencing the effects 
right now. 
 As with the food crisis, Nauru and the Pacific are 
not contributors to the causes, but we are particularly 
vulnerable. We will pay the highest costs and are the 
first countries to feel the direct consequences. Global 
warming is predicted conservatively to raise sea levels 
by one metre in this century. That will flood our only 
habitable land. Our people will be literally trapped 
between the rising sea and an ancient, uninhabitable 
coral field. 
 Despite our many challenges, we are working 
hard to create a safe and sustainable haven from the 
rising sea. We must rehabilitate our mined phosphate 
lands and return them to a habitable, arable state. The 
cost of rehabilitating 80 per cent of our island is well 
beyond our immediate means. Rehabilitation of the 
island is a high priority, and, as part of climate change 
adaptation, we call for sufficient funding mechanisms, 
including support from the United Nations and 
financial and private sector institutions, to help restore 
our nation and improve our resilience. 
 To address climate change as a world society, we 
need to meet much of our energy needs through 
renewable energy sources, and by reducing emissions 
from fuels and using cleaner fuels. But as critical as 
that is for my nation, it is clear to me that the emitting 
countries have yet to do all they can. We all share the 
same global climate. It is therefore vital that all 
countries give much greater impetus to developing 
alternate energy sources, increase investment and 
implement real measures to address climate change. 
 The issue of climate change for Pacific island 
nations is a threat to international peace and security. 
The preamble to the United Nations Charter stipulates 
that a primary purpose of the United Nations is to 
maintain international peace and security. The Security 
Council is charged with protecting human rights, 
together with ensuring the integrity and security of 
States. It is the paramount international forum 
available to Pacific island countries in which to draw 
attention to the dangers that their islands and 
populations face due to the adverse effects of climate 
change. 
 We do not expect the Security Council to become 
involved in the details of the discussions in the context 
of the United Nations Framework Convention on 
Climate Change, but we do expect the Security Council 
to keep the matter under continuous review so as to 
ensure that all countries contribute to solving the 
climate change problem and that their efforts match 
their resources and capacities. We also expect that the 
Security Council will review particularly sensitive 
issues such as the implications of the loss of land and 
resources and the displacement of people for 
sovereignty and international legal rights.  
 Nauru has incorporated the Millennium 
Development Goals (MDGs) into its national 
sustainable development strategy. Pacific island 
countries, including Nauru, are struggling in many 
areas of the MDGs as a consequence of the recent fuel 
and food crises and the effects of climate change. 
 We lament the fact that the gap between promise 
and implementation continues to frustrate our 
achievement of the full range of internationally agreed 
development goals that are particularly relevant to 
 
 
21 08-51839 
 
small island developing States. It is extremely 
distressing that those goals were determined by 
consensus of the international community yet 
developed countries have yet to contribute the 0.7 per 
cent of gross national income committed to assist 
developing countries in meeting their targets. 
 On the eve of the high-level event on the 
Millennium Development Goals, may I call on the 
United Nations once more to rededicate itself to 
making development one of the highest priorities of the 
Organization. I would remind the United Nations of its 
commitment to open a total of eight new offices in 
Pacific island countries. We hope that the Organization 
will not waiver in its commitment to support our 
national priorities in meeting the MDGs and provide us 
with the urgently needed international civil servants to 
help with our pursuit of sustainable development and 
poverty alleviation. 
 Sixty-three years after the United Nations was 
founded on the noble ideals of establishing a peaceful, 
free and tolerant global order, the world community 
still suffers from the scourges of war, poverty, 
oppression and discrimination, even as it faces today’s 
colossal global challenges that threaten our very 
existence. If the United Nations is to remain devoted to 
the ideals upon which it was founded, it is absolutely 
critical that it be reformed through the revitalization 
and empowerment of the General Assembly. If the 
United Nations is to remain a defender of human rights 
and international peace, it is crucial that the Security 
Council be expanded to better reflect geo-political 
realities of the modern world. That would mean giving 
permanent seats to Japan, India, Germany and Brazil. 
 If the United Nations prides itself on being an 
inclusive Organization that champions the rights of 
everyone, it cannot continue to deny the fundamental 
right of Taiwan’s 23 million people to participate in the 
specialized agencies of the United Nations. It is clear 
to all of us that cross-Strait relations have been 
improving since May 2008 and that leaders from both 
sides have openly shown a willingness to work 
together to create a positive atmosphere. It is now time 
for the United Nations to find a solution to the 
exclusion of Taiwan. Only by allowing Taiwan to 
participate meaningfully in the specialized agencies of 
the United Nations can the principle of universality and 
democratization of the Organization be fulfilled, and 
regional peace and prosperity ensured. 
 It is very simple and straightforward: we have 
vowed to the people, now let us keep our promise. 